Citation Nr: 0111479	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-12 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDINGS OF FACT

1.  The veteran died in June 1999, at age 52.  The immediate 
cause of death was carcinoma of the lung.  

2.  The carcinoma of the lung not manifest during service or 
within one year of separation from service.  

3.  Service connection was not in effect for any disability at 
the time of the veteran's death.  

4.  The veteran did not serve in the Republic of Vietnam, or 
its waters, and he was not exposed to herbicides during 
service.  

CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to cause 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The application for benefits based on service connection for 
the veteran's death is complete.  The rating decision, 
statement of the case, and supplemental statement of the case 
notified the appellant and her representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  VA has 
made reasonable efforts to obtain relevant records (including 
private records) which the appellant adequately identified 
and authorized VA to obtain.  All relevant Federal records 
including VA medical records as well as service medical 
records and service personnel records are in the claims 
folder.  

The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

In light of the evidence, a medical opinion is not necessary 
to make a decision on this claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), to 
be codified at 5103A(d). 

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein VCAA) and has completed the development of 
this case under all applicable law, regulations and VA 
procedural guidance.  See 38 C.F.R. § 3.103 (2000).  

VCAA became law while this claim was pending.  The RO did not 
consider the case under VCAA and VA guidance issued pursuant 
to VCAA.  However, the appellant was not prejudiced.  Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  The RO provided the 
appellant with the pertinent evidentiary development which 
was subsequently codified by VCAA.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the appellant of her right to submit evidence.  It 
would not abridge her rights under VCAA for the Board to 
proceed to review the appeal.  Neither the appellant nor the 
representative have asserted that the case requires further 
development or action under VCAA.  

In the circumstances of this case, a remand for the RO to 
consider VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  since the 
appellant has not identified any further evidence to develop, 
and the Board finds that all pertinent evidence has been 
developed, it would be inappropriate to delay a decision.  

Criteria

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service caused death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 U.S.C.A. § 1310 (West 1991).  

Service connection for the cause of the veteran's death may 
be granted if a service-connected disability contributed 
substantially or materially to his death.  38 C.F.R. 
§ 3.312(c) (2000).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991).  Consequently, a claim for 
service connection requires evidence of a current disability, 
evidence of disease or injury during service, and evidence 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Malignant tumors, including carcinoma of the lung, may be 
presumed to have been incurred during active military service 
if manifest to a degree of 10 percent or more within the 
first year following active service.  38 U.S.C.A. §§ 1101, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Service connection may also be granted for disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  

Analysis

The death certificate shows that the veteran died at a VA 
Medical Center in June 1999, at age 52.  There was no 
autopsy.  The immediate cause of death was carcinoma of the 
lung.  It was not reported to be due to or a consequence of 
any other disease or injury.  

There is no evidence of carcinoma of the lung during service.  
The service medical records are in the claims folder and 
provide the most probative evidence as to the veteran's 
health during service.  They do not show any carcinoma or 
chronic respiratory disorder during service.  On separation 
examination in September 1970, a doctor found the veteran's 
lungs and chest to be normal.  A chest X-ray was within 
normal limits.  Normal findings tend to establish that 
carcinoma was not present at that time.

There is no evidence of carcinoma of the lung during the 
first year after the veteran completed his active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  The only medical records in the 
first post service year show medical treatment for a 
pilonidal cyst in November and December 1970.  No respiratory 
or carcinoma complaints or findings were recorded at that 
time.  

At the time of the veteran's death, service connection had 
not been established for any disabilities.  It has not been 
contended, nor does the evidence show that any other disease 
or injury incurred or aggravated in service caused the 
veteran's death.  It has not been contended, nor does the 
evidence show that any other disease or injury incurred or 
aggravated in service contributed substantially or materially 
to cause the veteran's death.  38 C.F.R. § 3.312 (2000).  

It has been contended that exposure to herbicides during 
service led to the veteran's fatal carcinoma.  However, there 
is no evidence that the veteran was in Vietnam or that he was 
exposed to herbicides.

Respiratory cancers such as cancer of the lung, will be 
considered to have been incurred in service under even though 
there is no evidence of such disease during the period of 
service, if they are manifested to a degree of 10 percent or 
more within 30 years of the veteran's last exposure to 
certain herbicide agents.  Exposure will be presumed for a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
listed disease.  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2000).  

However, there is no evidence that he served in Vietnam.  
Although the appellant has been apprised of the significance 
of evidence of Vietnam service, she has not identified any 
evidence of Vietnam service or indicated any further 
development which might produce such evidence.  The veteran's 
DD 214 is silent for any indicia of Vietnam service.

During the veteran's lifetime, he never actually claimed to 
have served in Vietnam.  In a statement dated in December 
1998, the veteran reported that he served in the North 
Atlantic, South Seas and Philippine Islands, and places where 
he did not know where he was because his job was to prepare 
food aboard ship.  He asserted that the waters of Vietnam 
could have been included.  

The RO did develop the pertinent Federal records.  The 
veteran's service personnel records provide the most 
probative evidence as to the veteran's service.  They show 
that he reported aboard  the USS Gearing (DD710) in March 
1969 and served aboard the ship until September 1970.  The 
records do not show that the veteran served in the waters of 
Vietnam.  

There is no other evidence of exposure to herbicides during 
service.  Neither the appellant nor the veteran, during his 
lifetime, indicated any specific incident of exposure to 
herbicides or any evidence of such exposure.  

The preponderance of evidence establishes that his death was 
due a disease process which had its onset years after he 
completed active service; that he was not exposed to 
herbicides during service; and that disease or injury 
incurred or aggravated during service did not cause or 
contribute substantially or materially to his death


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 


